Citation Nr: 0116916	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-19 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  This case was transferred to 
the Board in February 2001.


FINDINGS OF FACT

1.  There is no evidence that the veteran received any blood 
transfusion while hospitalized in service beginning in 
September 1972.

2.  The veteran's hepatitis C is unrelated to his military 
service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

2. The claim for entitlement to service connection for PCT 
secondary to hepatitis C is without legal merit.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hepatitis C and 
for PCT as secondary to hepatitis C.  

In the interest of clarity, the Board will review the common 
factual background; discuss the relevant law and VA 
regulations applicable to each issue; and then analyze each 
claim and render a decision.

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in September 1972 with a notation that he had 
injured his left knee approximately two months prior to 
hospital admission when he jumped off of his bunk; the knee 
had been giving out and swelling since the initial injury.  
An arthrogram performed prior to admission demonstrated a 
torn left medial meniscus.  His admission complete blood 
count was normal.  The veteran underwent a left medial 
meniscectomy during hospitalization. The preanesthetic 
summary indicated that there was no hepatitis or jaundice.  
Blood tests during hospitalization were within normal limits.  
The formal Operative Report, as well as the operative note, 
reflects an uneventful procedure; and the Anesthesia Record 
shows that only fluid (5% dextrose in Ringer's) was 
administered.  There is no notation that blood was 
administered.  The daily Nursing Notes and post-operative 
Doctor's Progress Notes are silent for complications.  The 
hospital discharge diagnosis was tear of the medial meniscus 
of the left knee.  It was concluded that the veteran was 
physically unfit for retention in the service because of 
instability of the left knee.  According to a March 1973 
Medical Board report, the veteran's complaints did not 
include jaundice.  Medical examination was normal.
The veteran was discharged from Moncrief Army Hospital at 
Fort Jackson, South Carolina.  His military specialty was 
listed in his DD 214 as "basic trainee".

There is no significant medical history for many years.  In 
an October 1989 VA rating decision, service connection was 
granted for a left knee disability, based on his service 
medical records.

VA medical records reveal that a medical history of hepatitis 
C was noted in February 1999 and that the veteran was noted 
to be positive for hepatitis C in April 1999.

On VA orthopedic examination in October 1999, the veteran 
said that he originally sustained an injury to his left knee 
in service when he while running an obstacle course.

On VA liver examination in January 2000, the veteran said 
that he started noticing symptoms of being tired and 
lethargic all of the time approximately 3-4 years earlier and 
that a work-up discovered hepatitis, for which he was being 
treated.  It was noted that he received several blood 
transfusions while being operated on in service for his left 
knee disability and that he worked in service sterilizing 
surgical instruments that resulted in cuts from dirty 
instruments.  The veteran indicated that he noticed slight 
yellowing of his eyes and had difficulty with his bowels in 
service after the surgery.  The assessment was hepatitis C.  
The examiner concluded that the most likely cause of the 
hepatitis C was the veteran's history of transfusion while in 
service or his history of cutting himself numerous times on 
medical instruments.

The veteran said on VA skin examination in January 2000 that 
he had had a blood transfusion during hospitalization in 
service for left knee disability.  The examiner indicated 
that he conducted a review of the medical records.  The 
diagnoses in January 2000 were PCT and hepatitis C.  It was 
noted that a major risk factor for hepatitis C appeared to be 
the blood transfusion in service.

According to a March 2000 statement from the veteran, he 
received a pint of blood during his hospitalization in 
service.  The veteran said that he told the VA examiner in 
January 2000 that he had only had one transfusion, not 
several.  While in Montcrief Hospital in service recuperating 
and undergoing physical therapy with a cast on his leg, the 
veteran said that he worked in respiratory therapy, did 
housecleaning and sterilized surgical instruments, and that 
he cut himself once and was taken off that duty because he 
was told that he was too awkward with the cast on his leg.  
The veteran also noted that he treated patients, including 
taking throat cultures, which resulted in his being coughed 
and spit on.

The diagnoses on VA general medical examination in August 
2000 included hepatitis C and PCT.  VA laboratory results in 
August 2000 included positive  hepatitis C antibody.

The veteran noted during a VA skin examination in September 
2000 that he had injured his left knee in basic training when 
jumping down from a top bunk.  The diagnosis on skin 
examination was PCT.  

The veteran testified at a personal hearing at the RO in 
September 2000 that he had a unit of blood given to him 
during his knee operation in service; that he worked in 
service in housekeeping, in the operating room sterilizing 
surgical instruments, and in respiratory therapy; that he 
never had a blood transfusion after service; that he had 
never taken intravenous drugs; that he was initially 
diagnosed with hepatitis C approximately two and a half years 
prior to the hearing; and that he was told by a VA physician 
that his hepatitis C was from a blood transfusion and might 
have also come from his hospital work duties in service.

Relevant Law and Regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may also be granted for 
a disability initially diagnosed after service when such is 
shown to be related to service.  38 C.F.R. § 3.303(d) (2000).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury, except as provided in 38 C.F.R. 
§ 3.300(c).  38 C.F.R. § 3.310(a) (as amended April 6, 2001).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit emphasized the 
"considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte when making its factual findings."  Id.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claims.  In fact, he submitted both lay and medical 
evidence in support of his claims.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the veteran has already been examined 
by VA.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this case for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits for the issues on appeal.  

Discussion

The veteran contends that he incurred hepatitis C in service, 
either from a blood transfusion or because he cut himself on 
medical instruments while working in a hospital, and that his 
currently diagnosed PCT is related to his hepatitis C.  

The Board is aware of medical evidence of record which in 
essence comes to the conclusion that if the veteran was 
transfused with blood during service, or cut himself on 
medical instruments, this may be a cause of his hepatitis C, 
which evidently first became manifest decades after service.  
The Board's inquiry must therefore be directed to whether the 
veteran in fact received blood transfusion during service 
and/or whether he cut himself with infected medical 
instruments as he contends.  If the evidence is in equipoise 
as to these matters, then service 
connection is warranted.

With respect to the alleged blood transfusion(s), the medical 
evidence of record does not support the veteran's 
contentions.  Although the veteran underwent a left medial 
meniscectomy while hospitalized in service, the operation 
report reflects an uneventful procedure, with only fluid 
administered.  No blood loss was noted.  There is no notation 
that blood was administered.  Additionally, the daily nursing 
notes and post-operative progress notes are silent for 
complications, including the need for a blood transfusion. 

There is also no evidence, other than his own statements, 
that the veteran ever trained or worked in a hospital during 
service.  His DD Form 214 lists his only military specialty 
as "basic trainee".  It appears that the veteran injured his 
knee during basic training and spent the remainder of his 
time in service being treated for his knee disability.  There 
is no indication that he ever received training in any 
medical specialty while he was in the United States Army.  
The veteran appears to indicate that while he was a patient 
at the Montcrief Army Hospital, he was put to work, evidently 
on an ad hoc basis, cleaning medical instruments and that he 
"treated patients" [see, e.g., VA form 21-4138 dated in March 
2000].

The Board is troubled by inconsistencies which attend various 
statements made by the veteran.  In Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court held that credibility can 
be impeached generally by a showing of "interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  For oral testimony, a hearing officer can 
consider: "demeanor of the witness, the facial plausibility 
of the testimony, and the consistency of the witness 
testimony and affidavits."  For documentary evidence: "A VA 
adjudicator may properly consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  See also Madden, 
supra.  
    
With respect to transfusions during service, the veteran 
reported to one VA examiner that he received one transfusion 
during service and to another examiner that he received 
multiple transfusions.  Similarly, with respect to the 
reference to cuts from surgical instruments as a cause of 
hepatitis C, the Board notes that a VA examiner indicated in 
January 2000 that the veteran said that he had been cut 
numerous times.  However, the veteran said in his March 2000 
statement that he had been cut by a surgical instrument one 
time and was then removed from that duty.  

The Board, after a review of the veteran's statements in 
light of the record as a whole, finds that veteran's 
statements lack credibility.  His statements concerning blood 
transfusion(s) and cuts from contaminated medical instruments 
clearly are self interested.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [holding that interest in the outcome 
of a proceeding may affect the credibility of testimony].  
More significantly, however, his statements as to 
transfusions are not corroborated by any evidence in his 
service records and indeed are contradicted by the service 
medical records.  The Board has also taken into consideration 
his inconsistent statements concerning the number of 
purported transfusions.  See Caluza, supra. 

Similarly, the Board finds that the veteran's various 
statements concerning his activities as a de facto employee 
of the Army hospital, to include sterilizing instruments, 
taking cultures and the like to be incredible.  The veteran 
would have the Board believe that as a basic trainee he was 
assigned to medically-related duties involving patient care 
and safety.  This is inconsistent with the service medical 
records, which indicate only that the veteran was a patient 
at the hospital without any other responsibilities.  It is 
also inconsistent with the veteran's service record, which 
indicates that he left service as a basic trainee and 
received no medical training during service.  The Board 
rejects the veteran's story.  

In short, the evidence shows conflicts in the veteran's 
statements that he had a blood transfusion (or more than one 
transfusion) in service and that he cut himself on a surgical 
instrument (or more than one instrument).  Moreover, these 
statements all are in conflict with the remaining evidence of 
record.  The Board concludes that the veteran's statements 
concerning the causes of his hepatitis C lack credibility and 
will be accorded no weight of probative value.

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences, nor is it bound to accept 
opinions of physicians who made their diagnoses many years 
following the veteran's separation from service, relying on 
history as related by the veteran.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993), Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) [a medical diagnosis is only as credible as the 
history on which it is based].    

As noted by the Board at the outset of its discussion, the 
evidence in support of the veteran's claim for service 
connection for hepatitis C consists of the reports of the 
January 2000 VA liver and skin examinations.  The conclusion 
on liver examination was that the most likely cause of the 
veteran's hepatitis C appeared to be the veteran's history of 
transfusion in service or his history of being a surgical 
sterilization technician and cutting himself numerous times 
on medical instruments.  The conclusion on skin examination 
was that the major risk factor for hepatitis C appeared to be 
the transfusion during knee surgery in service.  

However, both of the examiners based their conclusions that 
the veteran's hepatitis C was likely due to a blood 
transfusion in service on the veteran's self-reported medical 
and occupational history, which as discussed above is 
inconsistent and lacks credibility.  The VA physicians' 
findings of a causal connection between the veteran's post-
service hepatitis C and his military service cannot be 
accepted in the absence of supporting clinical evidence, 
which is entirely lacking in this case.  See Swann and 
Reonal, supra.  The Board cannot discern any independent 
evaluation or verification of the appellant's statements by 
these physicians.  This case is accordingly unlike the 
situation in Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  In that case, the examiner did not merely transcribe 
the veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence.  

The Board notes in passing that inconsistencies in the 
veteran's statements are not limited to the purported causes 
of his hepatitis C.  During the October 1999 VA examination, 
the veteran said that he had injured his knee while running 
an obstacle course.  His service medical records make it 
clear that he had injured the knee when he fell out of a 
bunk.  

For the sake of completeness, the Board has explored the 
possibility that hepatitis C may have been incurred in 
connection with post-service treatment of the veteran's 
service-connected left knee and that service connection could 
therefore be granted on a secondary basis.  However, there is 
no evidence of any blood transfusion after service, nor is 
there any other medical evidence which is supportive of a  
relationship between the veteran's service-connected left 
knee disability and hepatitis C.  Moreover, the veteran does 
not so contend.  Accordingly, 
Secondary service connection for hepatitis C is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Service connection for 
hepatitis C is not warranted.

Since service connection for hepatitis C has been denied, 
service connection for PCT secondary to hepatitis C must also 
be denied.  In Sabonis v. Brown,
6 Vet.App. 426, 430 (1994), the United States Court of 
Appeals for Veterans Claims held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Since entitlement to service 
connection for PCT secondary to hepatitis C legally requires 
that the veteran be service-connected for hepatitis C, the 
veteran's claim for service connection for PCT secondary to 
hepatitis C is denied as legally insufficient.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PCT is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

